PER CURIAM.*
Formasa Plastics Corporation appeals the district court’s determination that it did not have admiralty jurisdiction to hear this matter. Because the tort at issue here occurred on land and hence fails the connection test, the district court did not err in holding that it did not have admiralty jurisdiction over the claims. See Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock, Co., 513 U.S. 527, 534, 115 S.Ct. 1043, 130 L.Ed.2d 1024 (1995). Furthermore, once the district properly dismissed all of the claims which may have led to original jurisdiction, it did not abuse its discretion in refusing to exercise pendant jurisdiction over the pending state law claims. See 28 U.S.C. § 1367(c)(3). The decision of the district court is therefore AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.